DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered.

Status of Claims
Claims 1-20 are pending and under consideration for patentability; claims 1-5, 7, 13-16, 18 and 19 have been amended. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 13 July 2021 has been acknowledged and considered by the Examiner. 

Response to Arguments
Applicant’s arguments dated 13 July 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ternes et al. (US 2014/0222115 A1). 
Regarding claims 1 and 14, Ternes describes a system and method comprising
a first signal metric generator circuit configured to determine a first beat-to-beat cardiac cycle length or heart rate and a second beat-to-beat cardiac cycle length or heart rate in a patient, and to generate a cardiac timing variation between the first beat-to-beat cardiac cycle length or heart rate and the second beat-to-beat cardiac cycle length or heart rate ([0060]: “an electrode used to remotely sense cardiac activity can be used to detect heart rate…or to measure heart rate variability”, [0063]: “various embodiments of the present subject matter use an accelerometer to remotely sense Heart 
a second signal metric generator circuit configured to generate an S4 heart sound metric using heart sound information of the patient ([0064], [0066])
a tachyarrhythmia detector circuit configured to detect a tachyarrhythmia event of the patient using the generated cardiac timing variation ([0060]: remote physiological sensing may be used to provide diagnostics, [0084], figure 17: “fast beats”) and the S4 heart sound metric ([0069], heart sound intervals can be used to remotely detect arrhythmia)
Regarding claims 1 and 14, although Ternes describes remote physiological sensing and a tachyarrhythmia detector circuit, Ternes does not explicitly disclose an atrial tachyarrhythmia detector circuity configured to detect an atrial tachyarrhythmia event.  Ternes does, however, describe the use of an atrial lead 218 ([0061], figure 2), and Ternes further describes the diagnostic importance of the “fourth” or “atrial” heart sound ([0064]: “a fourth or atrial sound (S4)…is occasionally heard in normal individuals…caused by oscillation of blood and cardiac chambers created by atrial contraction.  Accentuated S3 and S4 sounds may be indicative of certain abnormal conditions and are of diagnostic significance.”)  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at atrial tachyarrhythmia events specifically, as doing so advantageously allows the resulting system to monitor for these aberrant events and respond to them accordingly.  
Regarding claims 2 and 15, Ternes further describes wherein the first beat-to-beat cardiac cycle length or heart rate includes a first ventricular cycle length or a first ventricular heart rate, and the second beat-to-beat cardiac cycle length or heart rate includes a second ventricular cycle length or a second ventricular heart rate ([0063], [0089], timings or intervals between R-waves).
Regarding claim 3, Ternes further describes wherein the cardiac timing variation includes a beat-to-beat ventricular cycle length difference or a beat-to-beat ventricular heart rate difference ([0063], [0067]).
Regarding claim 4, Ternes further describes wherein the cardiac timing variation includes a statistic of multiple measurements of the ventricular cycle length or a statistic of multiple measurements of the ventricular heart rate ([0063], [0067]).

Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ternes in view of Zhang et al. (US 2012/0004565 A1, referred to herein as “Zhang-2012”). 
Regarding claims 5 and 16, Ternes suggests the system of claim 1 and the method of claim 14, but Ternes does not explicitly disclose wherein the S4 heart sound metric includes an indication of presence or absence of S4 heart sound within a cardiac cycle, and the AT detector circuit is configured to detect an AT event in response to the generated cardiac timing variation satisfying a first condition and an indication of 
Regarding claims 6 and 17, Zhang-2012 further describes wherein a signal metric generator circuit is configured to generate an S4 morphology matching score with reference to an S4 template ([0033], “the signal analyzer circuit 330 measures the amplitude of a particular type of heart sound, such as the S1, S2, S3, or the S4 heart sound, and compares the measured amplitude to its corresponding baseline amplitude,” the baseline amplitude being analogous to a template), and to determine a presence of S4 heart sound if the S4 morphology matching score exceeds an S4 metric threshold or .    

Claims 7-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ternes in view of Zhang-2012, further in view of Zhang et al. (US 2013/0237872 A1, referred to herein as “Zhang-2013”).  
Regarding claims 7 and 18, Ternes in view of Zhang-2012 suggest the system of claim 5 and the method of claim 16.  Ternes further describes wherein the generated cardiac timing variation includes a beat-to-beat ventricular cycle length difference over multiple cardiac cycles ([0063], [0067]), and Zhang-2012 further describes wherein the AT detector circuit is configured to detect an AT event in response to an indication of absence of S4 heart sound ([0023]).  Neither Ternes nor Zhang-2012 explicitly disclose wherein the AT detector circuit is configured to detect an AT event in response to the beat-to-beat ventricular cycle length difference exceeding a cycle length difference threshold.  However, Zhang-2013 also describes a system and method for arrhythmia detection ([0020], [0049]), including wherein an AT detector circuit is configured to detect an AT event in response to a beat-to-beat ventricular cycle length difference exceeding a cycle length difference threshold ([0105] - [0106]).  As Zhang-2013 is also directed towards arrhythmia detection and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate Zhang-2013’s arrhythmia detection threshold test into the system 
Regarding claims 8 and 20, Zhang-2013 further describes wherein the AT detector circuit is configured to determine, over a plurality of cardiac cycles, a first relative number of cardiac cycles with respective beat-to-beat ventricular cycle length differences exceeding a cycle length difference threshold ([0101] - [0106]), and detect the AT event using the first relative number ([0106] - [0107]).  Similarly, Zhang-2012 further describes wherein the AT detector circuit is configured to determine, over a plurality of cardiac cycles, a second relative number of cardiac cycles with respective S4 heart sound metrics exceeding an S4 metric threshold ([0023]) and detect the AT event using the second relative number ([0023]).  Although Ternes, Zhang-2012, and Zhang-2013 do not explicitly disclose using both the first and second relative numbers to detect the AT, the Examiner respectfully submits that, in the system that results from an obvious combination of the references, in particular the Zhang-2012 and Zhang-2013 references, the AT detector circuit would take into account both the ventricular cycle length differences, as described by Zhang-2013, and the S4 heart sound metrics, as described by Zhang-2012, as doing so advantageously allows the resulting system to more accurately detect and classify atrial tachyarrhythmia events. 
Regarding claim 9, Zhang-2013 suggests determining a first relative number and Zhang-2012 suggests determining a second relative number, as described above in reference to claim 8.  Zhang-2013 further describes wherein the AT detector circuit is configured to detect the AT event using a relative difference between the first relative number and the second relative number ([0020], [0049], wherein the Examiner 
Regarding claim 10, Zhang-2013 further describes 
a beat selector circuit configured to select, from a plurality of cardiac cycles, a subset of cardiac cycles with respective indications of absence of a heart sound therewithin (figures 5 and 6, selecting signals for which the heart sound confirms a treatable rhythm)
wherein the signal metric generator circuit is configured to compute a beat-to-beat ventricular cycle length difference using the selected subset of the cardiac cycles (figures 5 and 6, extracting EGM features)
wherein the AT detector circuit is configured to detect the AT event in response to the computed beat-to-beat ventricular cycle length difference exceeding a threshold (figures 5 and 6)
Zhang-2013’s system generally determines EGM data first, and then uses heart sound data, as shown in the flowcharts in figures 5-8.  As such, Zhang-2013 generally computes a beat-to-beat ventricular cycle length difference prior to selecting a subset of cardiac cycles meeting a heart sound criterion.  However, under the scenario depicted on the right side of figure 5, a heart sound can be detected (step 118) and its features extracted (step 120) for classification (step 122), after which, if the rhythm is not treatable based on only the heart sound classification (step 124), the system returns to step 102 in order to monitor EGM signals and, subsequently, compute beat-to-beat ventricular cycle length differences.  To the extent that any modification would be necessary to the flowcharts described by Zhang-2013, in order that the heart sound 
Regarding claim 11, Zhang-2013 further describes 
a beat selector circuit configured to select, from a plurality of cardiac cycles, a subset of cardiac cycles with respective beat-to-beat ventricular cycle length differences exceeding a cycle length difference threshold (figures 5 and 6)
wherein the second signal metric generator circuit is configured to generate an indication of presence or absence of a heart sound within the selected subset of the cardiac cycles (figures 5-8)
the AT detector circuit is configured to detect the AT event in response to an indication of absence of heart sound within the selected subset of the cardiac cycles (figures 5 and 6) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ternes in view Li et al. (US 2009/0306486 A1).  
Regarding claim 13, Ternes suggests the system of claim 1, but Ternes does not explicitly disclose an arrhythmia classifier circuit configured to classify the detected AT event as an atrial fibrillation event or an atrial flutter event using the generated cardiac . 

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claims 12 and 19, the prior art of record do not disclose or suggest determining a cycle length difference threshold using a determined S4 heart sound metric.  The prior art of record generally uses cycle length differences to determine a cycle length difference threshold and heart sound metrics to determine a heart sound metric threshold.  There is no teaching, suggestion, or motivation to use one set of 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792